United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-3461
                                    ___________

Freddie Anderson,                    *
                                     *
                   Appellant,        *
                                     * Appeal from the United States
      v.                             * District Court for the Eastern
                                     * District of Arkansas.
Kenneth S. Apfel, Commissioner,      *
Social Security Administration,      *      [UNPUBLISHED]
                                     *
                   Appellee.         *
                                ___________

                            Submitted: April 23, 1999
                                Filed: April 28, 1999
                                   ___________

Before BOWMAN,* Chief Judge, ROSS, and FAGG, Circuit Judges.
                              ___________

PER CURIAM.

       Freddie Anderson appeals the district court's grant of summary judgment
affirming the Commissioner's decision to deny Anderson disability insurance and
supplemental security income benefits. Having reviewed the record and the parties'
briefs, we conclude that no error of law or fact appears and that an extended opinion
would serve no useful purpose in this fact-intensive case. We find substantial evidence

      *
       The Honorable Pasco M. Bowman stepped down as Chief Judge of the United
States Court of Appeals for the Eighth Circuit at the end of the day on April 23, 1999.
He has been succeeded by the Honorable Roger L. Wollman.
supports the decision of the Commissioner and Anderson is not disabled for social
security purposes. We thus affirm the district court without further discussion. See 8th
Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-